Citation Nr: 1034931	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to a waiver of overpayment of VA disability 
compensation benefits in the amount of $10,299.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from May 1981 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) Committee on Waivers and 
Compromises in Atlanta, Georgia.  In January 2006, the Veteran 
had requested a waiver of the recovery of the overpayment of 
disability compensation in the amount of $10,299.60.


FINDINGS OF FACT

1.  The Veteran received additional dependency benefits for her 
two dependent children during the same period of time that each 
was receiving Dependents' Educational Assistance, Chapter 35, 
benefits, resulting in an overpayment of $10,299.60.

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran.

3.  The Veteran and VA are at fault in the creation of the debt.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would result 
in unjust enrichment of the Veteran, inasmuch as she accepted 
benefits to which she was not entitled.

5.  The Veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment of 
the overpayment indebtedness without resulting in excessive 
financial difficulty, and the collection of that indebtedness 
would not defeat the purpose of the compensation benefit program, 
or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
benefits in the amount of $10,299.60 would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements on 
the part of VA in the adjudication of certain claims, are not 
applicable to requests for waiver of recovery of overpayments.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132 (2002). 

Pertinent Law and Regulations

Any Veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation for 
dependents, to include a spouse and dependent children.  38 
U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2009).

An individual is eligible for Chapter 35 Dependents' Educational 
Assistance  benefits if he or she is a child of a Veteran who has 
a total disability, permanent in nature, resulting from service-
connected disability.  38 U.S.C.A. § 3501 (West 2002).

VA law provides that the term "child" means, among other things, 
an unmarried person who is under the age of 18 years or who, 
after attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. § 3.57(a) (2009).

A child who is eligible for Dependents' Educational Assistance 
and for pension, compensation, or dependency and indemnity 
compensation (DIC) must elect whether he or she wishes to receive 
DEA or compensation.  An election of Dependents' Educational 
Assistance either before or after the age of 18 years is a bar to 
subsequent payment, increased rates, or additional amounts of 
pension, compensation, or DIC based on the child's school 
attendance on or after the age of 18 years.  See 38 C.F.R. §§ 
3.667(f), 3.707(a), 21.3023 (2009).  The effective date of the 
discontinuance of DIC to or for a child will be the day preceding 
the beginning date of the educational assistance allowance.  38 
C.F.R. § 3.503(a)(8) (2009).

Waiver of Overpayment Indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(b) 
(2009).

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the obligor 
and the Government.  In making this determination, consideration 
will be given to the following elements, which are not intended 
to be all-inclusive: (1) The fault of the debtor, (2) balancing 
of faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment of 
the debtor, and, (6) whether the debtor changed positions to his 
detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that a 
Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to prevail.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

A review of the Veteran's claims file reveals that the Veteran 
has received disability compensation benefits for service-
connected disabilities rated at 90 percent since March 25, 1997, 
with additional allowances for individual unemployability and 
special monthly compensation.  In a February 2003 letter, the RO 
notified the  Veteran that an award of disability compensation 
included an additional allowance for three dependents, which 
consisted of the Veteran's spouse and children.  The  Veteran was 
advised to notify VA immediately of any changes in the status of 
her dependents.

In August 2005, the Veteran was notified by the RO that it was 
discovered that her dependent children were in receipt of 
Dependents' Educational Assistance benefits which began June 13, 
2003, and August 28, 2003, while she had also been receiving 
disability compensation which included an additional allowance 
for her dependent children.  In October 2005, the RO informed the 
Veteran that additional allowance for her dependent children was 
stopped.  In November 2005, the Veteran was notified of the 
overpayment and advised of her rights concerning the debt.

In January 2006, the Veteran requested a waiver of overpayment 
and included a Financial Status Report (VA Form 5655) dated in 
December 2005.  In this report, she indicated that her total 
monthly income was $3,742.00.  She indicated that her total 
monthly expenses were $3,796.46.  Included in her monthly 
expenses were payments listed for rent or mortgage, food, and 
utilities totaling $1,909.75.  Also included in her monthly 
expenses was a $585.40 car payment, and various credit and 
installment debt totaling $425.00.

In VA Form 5655 dated in December 2006, shows that the Veteran 
indicated that her total monthly income was $3,175.00.  She 
indicated that her total monthly expenses were $3,252.94.  
Included in her monthly expenses were payments listed for rent or 
mortgage, food, and utilities totaling $2,122.60.  Also included 
in her monthly expenses was a $308.00 car payment for her son, 
and various credit and installment debt totaling $253.12.

The Board notes that the Veteran is not challenging the validity 
of the debt.  Thus, the issue in this case is limited to the 
request for waiver.

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where any 
one of the following elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The 
Board's review of the record reflects that the RO has resolved 
this question in favor of the Veteran, finding, in essence, that 
her actions did not constitute fraud, misrepresentation or bad 
faith.  The Board concurs with this finding.

Thus, the question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board has carefully reviewed the entire record, in light of 
the Veteran's contentions and the applicable law and regulations.  
The Board finds that the Veteran was partially at fault in the 
creation of the overpayment indebtedness.  The Veteran had been 
receiving her disability compensation benefits which had included 
an additional allowance for her dependent children.  In applying 
for Dependents' Educational Assistance, the Veteran should have 
advised VA that she was currently receiving the additional 
allowance for her dependent children, and that the status of her 
dependent children was changing as they would be attending 
college.  As noted above, there is evidence of record that the 
Veteran was advised that she should  notify VA immediately of any 
changes in the status of her dependents.  As such, the Board 
finds that the Veteran had knowledge of the law and regulations 
pertaining to the receipt of Dependents' Educational Assistance 
benefits and the receipt of disability compensation benefits 
based on dependency.  By failing to notify VA of the status 
change, the overpayment was created as the Veteran continued to 
receive the allowance for her dependent children in her VA 
compensation benefits, while also being paid the additional 
Dependents' Educational Assistance benefits.

While VA was also partially at fault in the creation of the 
overpayment indebtedness, VA did not commit administrative error.  
VA properly notified the Veteran of her obligation to report any 
changes in dependency.  The evidence of record shows that VA took 
the appropriate action to reduce and terminate her additional 
disability compensation benefits based upon the dependents once 
it was discovered that they had also been receiving Dependents' 
Educational Assistance benefits.

In this case, VA was at fault because while the RO was aware that 
the Veteran was receiving dependency allowance for her children, 
they should have been aware that they were also receiving 
Dependents' Educational Assistance benefits.  The RO could have 
obtained information from the VA education office regarding the 
children's entitlement to Dependents' Educational Assistance 
benefits.  Any VA-generated records are deemed to be 
constructively of record in VA adjudication proceedings.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  However, the Board finds that 
VA's error does not amount to administrative error since the 
error, the erroneous payment, occurred with the Veteran's 
knowledge.  A finding of administrative error requires not only 
error on the part of VA, but that the beneficiary be unaware that 
the payments are erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. 
§ 3.500(b).  As noted above, the Veteran received constructive 
notice of the law and regulations regarding the Dependents' 
Educational Assistance benefits and the receipt of dependency 
allowance.

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by nullifying 
the object for which it was intended, and whether waiver of 
recovery of the indebtedness would create unjust enrichment. The 
dependency allowance for the Veteran's disability compensation is 
available to provide financial support to Veterans with 
dependents, and to assist the Veteran with the care and support 
of the dependents.  However, if the dependents are receiving 
Dependents' Educational Assistance benefits from VA, the 
dependents are receiving financial assistance from VA in his or 
her own right, thus relieving the  Veteran of the sole 
responsibility of support for the dependent.  In this situation, 
because of the Veteran's failure to notify VA that she had been 
receiving the additional dependency allowance for her disability 
compensation at the time she applied for Dependents' Educational 
Assistance benefits, VA ended up paying duplicate benefits for 
the care and support of her dependents.  Recovery of the 
dependency allowance to which the Veteran was not entitled would 
not defeat the purpose of the benefit.  This would not affect the 
dependents' entitlement to Dependents' Educational Assistance 
benefits or affect the Veteran's other sources of income.  On the 
other hand, failure of the Government to insist upon its right to 
repayment of this debt would result in the Veteran's unjust 
enrichment at the expense of the Government.  There has been no 
showing that the Veteran changed her position to her detriment in 
reliance upon VA benefits.  The Veteran is still entitled to 
receive the disability compensation; she is just not entitled to 
receive a dependency allowance for her dependent children at the 
same time they are receiving Dependents' Educational Assistance 
benefits.  Rather, she may only receive the Dependents' 
Educational Assistance benefits, along with her VA compensation 
benefits without the addition of a dependency allowance.

Finally, the Board must analyze whether recovery of the 
overpayment from the  Veteran would result in undue financial 
hardship.  The evidence of record shows that the Veteran's net 
monthly income was $3,742.00 and $3,175.00.  See the December 
2005 and December 2006 VA Forms 5655.  The Veteran reported that 
her monthly expenses totaled $3,796.46 and $3,252.94, 
respectively.  While it appears that her monthly expenses exceed 
her monthly income, a close analysis of her expenses reveals that 
expenses associated with the basic necessities of life do not 
exceed her monthly income.

The Board emphasizes that the Veteran is expected to accord a 
debt to VA the same regard given to any other debt.  The 
financial status reports indicate that she was able to make 
monthly payments on car notes and installment contracts in the 
amount of $1,010.40 and $561.12, in 2005 and 2006, respectively.  
The Board finds that if the Veteran is able to pay off 
installment contract debt at this time, the  Veteran should be 
able to repay the overpayment indebtedness as well.  The Board 
finds that these items are not basic necessities of life and 
should be excluded from the list of monthly expenses.  If these 
items are excluded, the  Veteran's monthly expenses do not exceed 
her monthly income.

The Board finds that the appellant has sufficient funds to repay 
the overpayment indebtedness in the amount of $10,299.60 and that 
collection of the overpayment would not deprive the Veteran of 
the basic necessities of life.  There is no evidence that the 
Veteran will be forced to endure a lack of food, clothing, 
shelter, or medical care for herself or her family as a result of 
the collection of the debt.  Thus, there is no indication that 
recovery of the overpayment would cause undue hardship.  The 
Board also points out that the Veteran is entitled to medical 
care through VA at no cost since she is rated as 90 percent 
disabled and entitled to a total disability rating due to 
individual unemployability.

Based on the record in this case, the Board is not persuaded that 
recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 38 
C.F.R. § 1.965(a), it would not be unfair to recover the 
overpayment indebtedness in the amount of $10,299.60.  The Board 
finds that the Veteran was partially at fault in the creation of 
the overpayment indebtedness and the VA was partially at fault as 
well, although VA's error does not rise to administrative error.  
The Board also finds that the  Veteran would be unjustly enriched 
at the expense of the government if a waiver was granted and 
recovery of the overpayment indebtedness would not create undue 
hardship.  The end result would not be unduly favorable or 
adverse to either the Government or the Veteran.  The evidence in 
this case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the prior 
decision of the RO is affirmed, and the Veteran's request for a 
waiver is denied. 


ORDER

Waiver of recovery of the overpayment of disability compensation 
benefits in the amount of $10,299.60 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


